DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on March 10, 2022 has been entered and made of record.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the classification of whole slide images by at least storing a whole slide image in a first encrypted bucket, the whole slide image comprising a first geographic region and depicting a medical sample associated with a patient of the first geographic region, applying artificial intelligence to perform a classification of the whole slide image, the classification determining whether portions of the medical sample are healthy or diseased, generating metadata associated with the whole slide image based on the classification, and storing the metadata in a second encrypted bucket, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Double Patenting
With respect to claims 21-40, Applicant has filed a Terminal Disclaimer in order to overcome the rejections.  Therefore, the rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


3/15/2022